OPINION ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
PER CURIAM.
Appellant was convicted by a jury of aggravated assault. Punishment was assessed by the court at five (5) years confinement. On appeal the Eastland Court of Appeals reversed in a published opinion. Trevino v. State, 752 S.W.2d 735 (Tex.App.—Eastland, 1988).
The appellant filed a petition for discretionary review in this Court by and through his attorney. This Court has not yet acted on the petition.
Appellant has now filed a Motion to Dismiss his Petition for Discretionary Review. The motion is sworn to before a proper authority.
Based upon appellant’s request the Petition for Discretionary Review in Cause Number 870-88 is hereby DISMISSED.